Citation Nr: 1453188	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, excluding periods of hospitalization from September 24, 2009 to January 1, 2010 and May 7, 2010 to September 1, 2010, where a temporary total rating has been assigned.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1974.  He is the recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, which granted service connection for PTSD with depressive disorder and alcohol abuse and assigned a 70 percent disability rating, effective the date VA received the Veteran's claim, August 10, 2009.  Jurisdiction of the Veteran's case was subsequently transferred to the RO in Houston, Texas.  

In such decision, the agency of original jurisdiction (AOJ) also awarded a temporary total evaluation of 100 percent from September 24, 2009 to January 1, 2010 and from May 7, 2010 to September 1, 2010, based on hospitalization pursuant to 38 C.F.R. § 4.29 (2014).  As the Veteran was receiving the maximum rating possible for his PTSD during these periods, the Board need not consider whether a higher rating is warranted during these time periods.
  
In October 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

Relevant to the TDIU claim, the Board observes that, in April 2011, the Veteran filed an Application for Increased Compensation based on Unemployability.  He indicated that he had last worked as a part-time attendant that same month.  However, in a June 2012 rating decision, the AOJ determined that the Veteran's TDIU claim was essentially rendered moot as he was in receipt of a maximum total 100 percent rating.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  As such, in light of Bradley, the Veteran's TDIU claim has not been rendered moot.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the record reflects that the Veteran was unemployed and he had alleged that his service-connected PTSD had negatively impacted his employability throughout the course of the appeal.  In other words, the issue of entitlement to TDIU has been raised.  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision. 

The Board observes that, after the AOJ last considered the Veteran's claim in the February 2012 statement of the case, additional evidence was associated with the record.  However, in a February 2012 statement, the Veteran waived AOJ consideration of any additional evidence associated with the record.  As such, this evidence may properly be considered.  38 C.F.R. § 20.1304(c).  Nevertheless, as the Board finds herein that a remand is necessary, the AOJ will have the opportunity to consider this evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board notes that the record shows that the Veteran was most recently afforded a VA fee-based examination to evaluate the severity of his PTSD with depressive disorder and alcohol abuse in October 2010, over four years ago.  The October 2010 VA examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas.  However, the Veteran's representative has asserted that the Veteran has total occupational and social impairment.  To ensure that the record reflects the current severity of the Veteran's PTSD, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, at the Board hearing, the Veteran testified that he experienced memory problems, which he attributed to his PTSD.  In this regard, VA treatment records located in Virtual VA dated in March 2012 show that the Veteran has also been diagnosed with a cognitive disorder.  As such, the examiner should opine whether the Veteran's cognitive disorder is associated with his service-connected PTSD with depressive disorder and alcohol abuse.  If not, the examiner should attempt to clearly distinguish between symptoms attributed to the Veteran's service-connected psychiatric disability and any nonservice-connected cognitive disorder, if possible.  The examiner should be advised that, if it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, there is evidence that the Veteran's PTSD has affected his employability during the appeal period.  Therefore, in connection with the Veteran's VA examination for his PTSD, the VA examiner should be requested to render a retrospective medical opinion regarding the functional impact the Veteran's service-connected PTSD with depressive disorder and alcohol abuse had on his employability from the date of claim for service connection, August 10, 2009.  In this regard, the Board observes that a retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected PTSD alone prevented him from obtaining and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Moreover, if it is determined that PTSD alone does not impair the Veteran's functionality to the point where it renders him unemployable, the AOJ should obtain appropriate VA medical examinations with opinions to determine the functional impact the Veteran's other service-connected disabilities have on his employability.   

Lastly, the record shows that the Veteran receives continuous treatment at the VA for his PTSD and other service-connected disabilities.  The most recent treatment records associated with the electronic record are dated from June 2012.  In light of the need to remand, updated VA treatment records should also be obtained.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's VA treatment records dated from June 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  

The examiner should determine whether the Veteran's cognitive disorder is associated with his service-connected PTSD.  If not, the examiner should attempt to clearly delineate between symptoms attributed to the Veteran's service-connected psychiatric disability and any nonservice-connected cognitive disorder, if possible.  The examiner should be advised that, if it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms should be attributed to the service-connected condition.

The examiner is also requested to provide an opinion on the functional impact the Veteran's PTSD had on his employment consistent with his education and occupational experience from the date of claim, August 10, 2009.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

If the examiner finds that the Veteran's PTSD has negatively impacted his employment, he or she should indicate when exactly the Veteran was rendered unemployable, if possible. 

All opinions expressed by the examiner should be accompanied by a complete rationale.

3.  If the AOJ determines that PTSD alone does not impair the Veteran's functionality to the point where it renders him unemployable, appropriate VA medical examinations with opinions should be obtained to determine the functional impact the Veteran's other service-connected disabilities have on his employment consistent with his education and occupational experience.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence, to specifically include consideration of all evidence received since the February 2012 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

